DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 04/11/2022 has been entered. Claims 1-13 remain pending in the application. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 requires a combination of 3 materials that meet specific energy requirements as defined in the claim by Mathematical Expression 1 and Mathematical Expression 2 but gives no structural limitation on what these materials may be. The instant application includes a description of some combinations of materials that meet these electronic property requirements and how to determine these values but. The description only provides a small number of examples of such a combination that meet this requirement. The specification further provides exceptionally broad guidance on what materials that might be useable for each of the claimed materials but provides no further description of which other materials would meet these specific requirements. The limited examples described in the written description does not provide a representative number of species sufficient to show that Applicant was in possession of the claimed genus (see MPEP 2163-II-A-3-a-ii).  


Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the limitation “is different from the red light emitting layer, the green light emitting layer and the blue light emitting layer”. This limitation does not have support in the specification. The specification teaches generally that the layers are present, gives some guidance on preferable materials for each of the layers and gives some non-limiting examples of the devices claimed but does not state anywhere that a layer of the electron transport layer adjacent to the light emitting layers is specifically required to be different from the adjacent layer(s).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al (US 2004/0161632) (Seo) in view of Kawamura et al (US 2011/0042660) (Kawamura), Kim (US 20140197386) (Kim) and Huh et al (KR 10-1593368) (Huh).

In reference to claims 1-13, Seo teaches an organic light emitting device comprising an anode, a cathode, a hole transport layer, a hole blocking layer and a light emitting layer wherein the light emitting layer includes a red, green and blue layer that are each adjacent to the hole blocking layer for example as shown below in Fig 2D (Seo [0031]-[0032]; [0039]). 

    PNG
    media_image1.png
    365
    456
    media_image1.png
    Greyscale

Seo does not teach that the light emitting layer comprises specific materials that necessarily meet the instant claim requirements. 

With respect to the difference, Kawamura teaches organic light emitting devices comprising a blue light emitting layer wherein the layer comprises an anthracene compound of formula 1-2 for example a compound EM1-32 as shown below (Kawamura abstract, [0056], [0011]-[0013]). 

    PNG
    media_image2.png
    140
    305
    media_image2.png
    Greyscale

Kawamura further teaches that the light emitting device comprising the taught host/dopant combination emits blue light with high luminous efficiency and a long lifetime (Kawamura abstract, [0011]; [0016]; [0018]). 

In light of the motivation of using the blue light emitting layer composition of Kawamura as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the blue light emitting layer composition of Kawamura as described by Kawamura in order to provide high luminous efficiency and a long lifetime and thereby arrive at the claimed layer. 

Seo in view of Kawamura does not teach that the green light emitting layer comprises specific materials that necessarily meet the instant claim requirements. 

With respect to the difference, Kim teaches organic light emitting devices comprising green light emitting layer wherein the layer comprises a compound of formula A-1 for example a compound H-33 as shown below and a carbazole compound of formula B-1 for example a compound I-4 as shown below as host materials (Kim [0175] [0205] [0070]). 


    PNG
    media_image3.png
    200
    261
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    467
    373
    media_image4.png
    Greyscale

Kim further teaches that devices comprising the taught composition produces a device having high efficiency and long life span (Kim [0192] [0244]) [0246]). 

In light of the motivation of using the green light emitting layer of Kim as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the green light emitting layer of Kim as described by Kim in order to provide a device with high efficiency and long life span and thereby arrive at the claimed invention. 

Seo in view of Kawamura and Kim does not teach that the hole blocking layer comprises specific materials that necessarily meet the instant claim requirements. 

With respect to the difference, Huh teaches materials for use in organic light emitting devices specifically for use in hole blocking layers of the formula 1 as shown below (Huh [0188]). 

    PNG
    media_image5.png
    196
    228
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    219
    227
    media_image6.png
    Greyscale

For example a compound formula 1-B-11 as shown above as is or wherein L is a biphenylene instead of phenylene (Huh translation [0016] page 10 and 11). 

Huh discloses the compound of formula 1 that encompasses the presently claimed electron transport material, including the compound 1-B-11 or wherein the phenylene of that compound is alternatively a biphenylene. Each of the disclosed substituents from the substituent groups of L are considered functionally equivalent and their selection would lead to obvious variants of the compound 1-B-11.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound to provide the compound described above, which is both disclosed by Huh and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Huh further teaches that the use of these compounds gives rise to improvements in driving voltage, efficiency and lifetime (Huh abstract). 

In light of the motivation of using the material of Huh as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the material as described by Huh in the device of Seo in view of Kawamura and Kim in order to improve driving voltage, efficiency and lifetime and thereby arrive at the claimed invention. 

Seo in view of Kawamura, Kim and Huh do not specifically state that the device materials meet the HOMO and LUMO requirements as set forth in the instant claims, the device arrived at by alternative motivations as described in the art would inherently have the claimed features. That is, the HOMO and LUMO properties of materials are inherent to those materials. 

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I). Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 772. Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims. In re Fitzgerald, 205 USPQ 597, 195 USPQ 430.
Seo in view of Kawamura, Kim and Huh does not require that the hole transport layer must be different from the red light emitting layer, the green light emitting layer and the blue light emitting layer but does teach that it might not be the the same material as the light emitting layer (e.g. Seo [0034]). Furhtermore the device examples of Seo include hole blocking materials that are not present in light emitting layers at all.  It would have been obvious to the ordinarily skilled artisan to have selected from the known options of material combinations taught by the prior art to have arrived at a device that meets the claimed requirement of the adjacent layer being different from the light emitting layer(s). 


For Claim 1: Reads on a device of the claimed structure wherein EM1-32 is the blue host, I-4 is the green host, and 1-B-11 is the electron transport layer material. 
For Claim 2: Compound 1-B-11 reads on a material of Chemical Formula 1. 
For Claim 3: Compound 1-B-11 reads on a material of Chemical Formula 1-1. 
For Claim 4: Reads on wherein L11 and L12 are a bond.  
For Claim 5: Reads on where Ar11 and Ar12 are each phenyl. 
For Claim 6: Reads on wherein L13 is phenylene. 
For Claim 7: Compound 1-B-11 reads on
    PNG
    media_image7.png
    72
    128
    media_image7.png
    Greyscale
. 
For Claim 8: Compound EM1-32 reads on Chemical formula 3-1. 
For Claim 9: Compound EM1-32 reads on
    PNG
    media_image8.png
    125
    63
    media_image8.png
    Greyscale
. 
For Claim 10: Reads on wherein the green layer comprises two hosts. 
For Claim 11: Compound I-4 reads on chemical formula 4-1 and compound H-33 reads on formula 5. 
For Claim 12: Reads on
    PNG
    media_image9.png
    109
    85
    media_image9.png
    Greyscale
. 
For Claim 13: Reads on
    PNG
    media_image10.png
    75
    94
    media_image10.png
    Greyscale
. 
Response to Arguments
Applicant's arguments filed 04/11/2022 have been fully considered but they are not persuasive.

Applicant’s remarks concerning the outstanding rejections under 35 USC 112(a) have been fully considered but not found convincing for at least the following reasons. Applicant argues that the specification describes the mathematical formulae and argues that such a selection prevents electrons from entering the hole transport layer and holes from entering the electron transport layer to improve the lifetime of the device. Applicant argues specifically that the ordinarily skilled artisan would understand the mathematical formulae and that similar results could be obtained from various chemical compounds when used to make an OLED having the claimed features and that the specific structure as defined in claim 1 and examples in the specification provide sufficient description such that an ordinarily skilled artisan would understand the invention and how to practice it. The instant claims stand rejected under 35 USC 112(a) as the specification fails to describe a representative number of species of the exceptionally broad genus claimed to demonstrate that applicant was in possession of the genus. The genus of the device claimed includes materials ET, BH, and GH in addition to other potentially other materials to form the claimed layers wherein none of these materials include any structural limitations whatsoever with the only limitations being drawn to relative electronic properties of the materials ET and BH and ET and GH. While BH might be any material or combination of materials whatsoever, each of the exemplary devices includes one of 7 specific aryl anthracene derivatives that differ only by the selection of 1 or more aryl substituents. While GH might be any material or any combination of materials whatsoever, each of the exemplary devices include one of a few combinations of carbazole derivatives (hole transport hosts) and triazine derivatives (electron transport hosts). While ET can be any material or any combination of materials whatsoever, each of the exemplary devices includes one of a few combinations of N-heterocyclic compounds and specific spiro-fluorenezanthenes. That is, each of the exemplary devices are very similar in structure and they do not provide a representative number of species to demonstrate that Applicant was in possession of the entire genus of devices with the claimed features. “A ‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.” (MPEP 2163-II-A-3-a-ii).  

Applicant’s arguments concerning the results of devices with and without the broadly claimed electronic properties do not overcome the deficiencies of the disclosure to provide a representative number of species. Applicant’s results are representative of only a small number of devices. Applicant’s arguments that ordinarily skilled artisan would expect that other devices that would meet the claimed requirements is not supported by evidence but merely an attestation and is therefore not convincing. 

With regards to the arguments concerning the rejections under 35 USC 103, these arguments are moot as they do not specifically address the combination of references relied upon herein. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027. The examiner can normally be reached Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean M DeGuire/Examiner, Art Unit 1786